Citation Nr: 0215109	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  02-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from February 1990 to 
October 1995.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana. 


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
weakness of the left arm secondary to a cerebral vascular 
accident (CVA), rated as 60 percent disabling; weakness of 
the left lower extremity secondary to CVA, rated as 60 
percent disabling; incomplete left homonymous hemianopsias 
(left superior quadrantanopia) with slight bilateral 
concentric contraction, rated as 30 percent disabling; 
chronic hyperextension of the left knee, rated as 20 percent 
disabling; and left facial weakness, rated as 10 percent 
disabling.  The veteran's combined disability evaluation is 
90 percent. 

2.  The veteran last worked at the front desk of a motel in 
January 2001.

3.  The veteran's service-connected disabilities preclude all 
forms of substantially gainful employment consistent with his 
educational background and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19 (2001), as amended by 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information necessary to substantiate a claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  In light of the favorable decision 
contained herein, the Board finds that no further discussion 
of the VCAA is warranted.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected disabilities.  For the reasons set forth below, the 
Board agrees. 

The veteran may be awarded a total disability rating based 
upon individual unemployability upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  To qualify for a total rating for compensation 
purposes, the evidence must show (1) a single disability 
rated as 100 percent disabling; or (2) that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  See 38 C.F.R. § 4.16.  Consideration may be given 
to a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or the impairment caused by any nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the veteran's service-connected disabilities 
include weakness of the left arm secondary to CVA, rated as 
60 percent disabling; weakness of the left lower extremity 
secondary to CVA, rated as 60 percent disabling; incomplete 
left homonymous hemianopsias (left superior quadrantanopia) 
with slight bilateral concentric contraction, rated as 30 
percent disabling; chronic hyperextension of the left knee, 
rated as 20 percent disabling; and left facial weakness, 
rated as 10 percent disabling.  The veteran's combined 
disability evaluation is 90 percent, thereby rendering him 
initially eligible for individual unemployability.  See 
38 C.F.R. § 4.25, Table I (2001).

Medical evidence shows that these disabilities preclude the 
veteran from securing or following a substantially gainful 
occupation.  The record shows that the veteran has not worked 
since January 2001, when he left his job at a local motel 
where he worked at the front desk.  At a hearing held before 
the undersigned member of the Board in September 2002, the 
veteran testified that he had no use of his left hand and had 
difficulty ambulating because of his left lower extremity.  
He stated that he had completed high school and some college 
courses in the field of hotel management but had not earned a 
college degree.  

At a September 2001 VA examination of the peripheral nerves, 
the diagnostic impression noted that the veteran had "a 
history of a right carotid dissection and subsequent right 
carotid distribution stroke with hemiparesis and behavioral 
changes as well as quadrantanopsia."  The examiner then 
characterized the veteran's deficits as follows:

1.  Fairly significant left hemiparesis with 
residual function in the left arm, fairly limited.  
Residual function in the left leg is somewhat 
better.  The [veteran's] hemiparesis is interfering 
with all areas of his life currently, including, as 
he has noted, his personal relationships with 
others.  He has been unable to obtain a job despite 
trying for an extended period of time.

2.  Left superior quadrantanopsia.  The [veteran's] 
left superior quadrantanopsia implies involvement 
of the temporal lobe in his infarct.  Functional 
disability related to his quadrantanopsia is 
currently already rated at 30% which is probably 
appropriate.

3.  Behavioral difficulties.  It is not surprising, 
given involvement of the veteran's temporal lobe in 
his infarct as evidenced by his quadrantanopsia, 
that he would have behavioral difficulties.  It is 
difficult to say with certainty, but the 
[veteran's] personal difficulties could well be 
related to this service-related condition, as 
personality changes can occur with infarcts of the 
temporal lobe.  In addition, the [veteran] is 
fairly inappropriate with the examiner in 
discussing his personal relationships that could 
certainly impact his employability over and above 
his difficulties with hemiparesis. 

The examiner then stated that, overall, time would tell if 
the veteran's neurological disability rendered him completely 
disabled for employment purposes.  The examiner then 
commented that, although the veteran continued to look for a 
job, his personality difficulties after his infarct, as well 
has his hemiparesis, have limited his job search, and that he 
may be unable to find gainful employment. 

At a VA general medical examination in September 2001, the 
examiner rendered the following diagnoses: (1) residuals of 
left hemiplegia, secondary to chronic right posterior limb of 
the internal capsule thalamic infarction, which extended 
superiorly just to the right corner at the atrium; (2) left 
hemiparesis, dense; (3) nonfunctioning left upper extremity; 
(4) left facial paralysis; (5) chronic hyperextension and 
instability of the left knee requiring a brace; and (6) left 
visual field cup.  The examiner then opined that the veteran 
was currently unemployable.

Based on these examination reports, it appears that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  
Accordingly, a total disability rating based on individual 
unemployability by reason of service-connected disabilities 
is granted.

ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities is granted.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

